Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
(President)
This Executive Employment Agreement (the “Agreement”) is entered into on
September 1, 2008, by and between Grand Canyon Education, Inc., a Delaware
corporation (the “Company”), and Dr. Kathy Player (“Executive”).
The parties agree as follows:
1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
2. Duties.
2.1 Position. Executive is employed as President of the University and shall
have the duties and responsibilities assigned by the Company’s Executive
Chairman or Chief Executive Officer as may be reasonably assigned from time to
time. Executive shall perform faithfully and diligently all duties assigned to
Executive. The Company reserves the right to modify Executive’s position and
duties at any time in its sole and absolute discretion, except that any material
diminution in Executive’s duties shall be subject to Section 7.3(ii) below.
2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of the Company, and will abide by all policies and decisions made by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of the Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for the Company, unless Executive
notifies the Company in advance of Executive’s intent to engage in other paid
work and receives the Company’s express written consent to do so.
Notwithstanding the foregoing, Executive will be permitted to serve as an
outside director on the board of directors for corporate, civic, nonprofit or
charitable entities, so long as Executive obtains the consent of the Company and
provided such entities are not competitive with the Company and subject to the
provisions of section 9 below.
2.3 Work Location. Executive’s principal place of work shall be located in
Phoenix, Arizona, or such other location as the Company may direct from time to
time.
3. Term.
3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on September 1, 2008 (the “Effective Date”)
and continuing for a period of four (4) years following such date (“lnitial
Term”), unless sooner terminated in accordance with section 7 below.
3.2 Renewal. On expiration of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent one (1) year terms
(each a “Renewal Term”) unless either party provides thirty (30) days’ advance
written notice to the other that the Company or Executive does not wish to renew
the Agreement for subsequent Renewal Term. In the event either party gives
notice of nonrenewal pursuant to this subsection 3.2, this Agreement will expire
at the end of the then current term. The lnitial Term and each subsequent
Renewal Term are referred to collectively as the “Term”.
4. Compensation.
4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, the Company shall pay to Executive an initial Base Salary at
the rate of Two-Hundred Seventy-Five Thousand Dollars ($275,000) per year
payable in accordance with the normal payroll practices of the Company, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions. In the event Executive’s
employment under this Agreement is terminated by either party, for any reason,
Executive will earn the Base Salary prorated to the date of termination, except
as otherwise set forth herein. Executive’s Base Salary shall be reviewed
annually by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”).

 

 



--------------------------------------------------------------------------------



 



4.2 Incentive Compensation. For the fiscal year of the Company ending
December 31, 2008, and provided Executive remains employed with the Company as
of such date, Executive will be eligible to receive a bonus equal to Sixty-Eight
Thousand Seven- Hundred Fifty Dollars ($68,750.00) unless the company does not
complete an IPO in which case Executive will receive a bonus similar to the
bonus paid to other members of the Company’s Cabinet. Thereafter, Executive will
be eligible to earn incentive compensation in the form of an annual bonus for
each fiscal year of the Company with a target amount of fifty percent (50%) of
Executive’s Base Salary. The Compensation Committee will determine the actual
amount of the bonus earned for any year, which will be based upon both the
Company’s achievement of overall performance metrics for the year and
Executive’s achievement of individual performance metrics as agreed upon by the
Compensation Committee and the Executive. The Compensation Committee may, in its
sole discretion, increase the Executive’s annual bonus above fifty percent (50%)
of Base Salary if it determines that the performance of both the Executive and
the Company significantly exceed the predetermined metrics. Bonus amounts, if
any, are to be awarded annually and payment shall be made within two and
one-half months following the end of the applicable Company fiscal year.
5. Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to senior management of the Company,
subject to the terms and conditions of the Company’s benefit plan documents. The
Company reserves the right to change or eliminate fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.
6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with the Company’s policies. Any reimbursement
Executive is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not be affected by any other expenses that are eligible for reimbursement in
any tax year, and (c) not be subject to liquidation or exchange for another
benefit.
7. Termination of Executive’s Employment.
7.1 Termination for Cause by Company. Although the Company anticipates a
mutually rewarding employment relationship with Executive, the Company may
terminate Executive’s employment immediately at any time for Cause. For purposes
of this Agreement, “Cause” is defined as: (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct on the part of Executive
with respect to Executive’s obligations or otherwise relating to the business of
the Company; (b) Executive’s material breach of this Agreement, including,
without limitation, any breach of Section 8, Section 9, or Section 11;
(c) Executive’s breach of the Company’s Employee Nondisclosure and Assignment
Agreement; (d) Executive’s conviction or entry of a plea of nolo contendere for
fraud, misappropriation or embezzlement, or any felony or crime of moral
turpitude; (e) Executive’s inability to perform the essential functions of
Executive’s position, with or without reasonable accommodation, due to a mental
or physical disability; (f) Executive’s willful neglect of duties as determined
in the sole and exclusive discretion of the Board of Directors, provided that
Executive has received written notice of the action or omission giving rise to
such determination and has failed to remedy such situation to the satisfaction
of the Board of Directors within thirty (30) days following receipt of such
written notice, unless Executive’s action or omission is not subject to cure, in
which case no such notice shall be required, or (g) Executive’s death. In the
event Executive’s employment is terminated in accordance with this subsection
7.1, Executive shall be entitled to receive only Executive’s Base Salary then in
effect, prorated to the date of termination, and all fringe benefits through the
date of termination. All other Company obligations to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.
Executive will not be entitled to receive the Severance Package described in
subsection 7.2 below. Any termination pursuant to this subsection 7.1 shall be
evidenced by a resolution or written consent of the Board of Directors of the
Company, and the Company shall provide Executive with a copy of such resolution
or written consent, certified by the Secretary of the Company, upon Executive’s
written request.
7.2 Termination Without Cause by Company/Severance. The Company may terminate
Executive’s employment under this Agreement without Cause at any time upon
written notice to Executive. In the event of such termination, Executive will
receive Executive’s Base Salary then in effect, prorated to the date of
termination of employment. In addition, Executive will receive a “Severance
Package” that shall include (a) a severance payment equivalent to twelve (12)
months of Executive’s Base Salary then in effect on the date of termination,
payable in accordance with the Company’s regular payroll cycle commencing with
the first payroll date occurring on or after the 60th day following the date of
Executive’s termination of employment, and (b) payment by the Company of the
premiums required to continue Executive’s group health care coverage for a
period of twelve (1 2) months following Executive’s termination, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that Executive timely elects to continue and remains
eligible for these benefits under COBRA, and does not become eligible for health
coverage through another employer during this period. Executive will only
receive the Severance Package if Executive: (i) complies with all surviving
provisions of this Agreement as specified in subsection 14.8 below; and
(ii) executes a full general release, releasing all claims, known or unknown,
that Executive may have against the Company arising out of or any way related to
Executive’s employment or termination of employment with the Company, and such
release has become effective in accordance with its terms prior to the 60th day
following the termination date. All other Company obligations to Executive will
be automatically terminated and completely extinguished.

 

2



--------------------------------------------------------------------------------



 



7.3 Voluntary Resignation by Executive for Good Reason/Severance. Executive may
voluntarily resign Executive’s position with the Company for Good Reason at any
time on thirty (30) days’ advance written notice to the Company. In the event of
Executive’s resignation for Good Reason, Executive will be entitled to receive
Executive’s Base Salary then in effect, prorated to the date of termination of
employment, and the Severance Package described in subsection 7.2 above,
provided Executive complies with all of the conditions described in subsection
7.2 above. All other Company obligations to Executive pursuant to this Agreement
will be automatically terminated and completely extinguished. Executive will be
deemed to have resigned for Good Reason if Executive voluntarily terminates his
employment with the Company within ninety (90) days following the first
occurrence of a condition constituting Good Reason. “Good Reason” means the
occurrence of any of the following conditions without Executive’s written
consent, which condition(s) remain(s) in effect thirty (30) days after Executive
provides written notice to the Company of such condition(s): (i) a material
reduction in Executive’s Base Salary as then in effect prior to such reduction,
other than as part of a salary reduction program among similar management
employees, (ii) a material diminution in Executive’s authority, duties or
responsibilities as an employee of the Company as they existed prior to such
change, or (iii) a relocation of Executive’s principal place of work which
increases Executive’s one-way commute distance by more than fifty (50) miles.
Executive will be deemed to have given consent to any condition(s) described in
this subsection if Executive does not provide written notice to the Company of
his intent to exercise his rights pursuant to this subsection within thirty
(30) days following the first occurrence of such condition(s).
7.4 Voluntary Resignation by Executive Without Good Reason. Executive may
voluntarily resign Executive’s position with the Company without Good Reason at
any time on thirty (30) days’ advance written notice to the Company. In the
event of Executive’s resignation without Good Reason, Executive will be entitled
to receive only Executive’s Base Salary, prorated to the date of termination of
employment, and all fringe benefits through the date of termination. All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished. In addition, Executive
will not be entitled to receive the Severance Package described in subsection
7.2 above.
7.5 Termination After a Change in Control.
(a) Severance Payment; Option Vesting Acceleration. If, upon or within twelve
(12) months after a Change in Control (as that term is defined below),
Executive’s employment is terminated by the Company other than for Cause (as
defined in subsection 7.1 above) or Executive resigns for Good Reason (as
defined in subsection 7.3 above), then (i) Executive shall be entitled to
receive (A) Executive’s Base Salary, prorated to the date of termination of
employment, and (B) the Severance Package described in subsection 7.2 above,
provided Executive complies with all of the conditions described in subsection
7.2 above, and (ii) to the extent not yet vested, any stock options or other
equity grants granted to Executive by the Company shall vest in full as of the
date of such termination of employment, provided Executive complies with the
conditions described in subsection 7.2 above.
(b) Parachute Payments. If, due to the benefits provided under subsection 7.5(a)
and any other payments or benefits, Executive would be subject to any excise tax
pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) due to characterization of any such amounts as excess parachute payments
pursuant to Section 280G of the Code, the amounts payable under subsection
7.5(a) will be reduced (to the least extent possible) in order to avoid any
“excess parachute payment” under Section 280G(b)(l) of the Code.
(c) Change in Control. A Change in Control is defined as any one of the
following occurrences:
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total fair market value or total combined voting
power of the Company’s then-outstanding securities entitled to vote generally in
the election of directors; provided, however, that a Change in Control shall not
be deemed to have occurred if such degree of beneficial ownership results from
any of the following: (A) an acquisition of securities by any person who on the
Effective Date is the beneficial owner of more than fifty percent (50%) of such
voting power, (B) any acquisition of securities directly from the Company,
including, without limitation, pursuant to or in connection with a public
offering of securities, (C) any acquisition of securities by the Company,
(D) any acquisition of securities by a trustee or other fiduciary under an
employee benefit plan of the Company, or (E) any acquisition of securities by an
entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or

 

3



--------------------------------------------------------------------------------



 



(ii) the sale or disposition of all or substantially all of the Company’s assets
(other than a sale or disposition to one or more subsidiaries of the Company),
or any transaction having similar effect is consummated; or
(iii) the Company is party to a merger or consolidation that results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the dissolution or liquidation of the Company.
7.6 Termination of Employment Upon Nonrenewal. In the event either party decides
not to renew this Agreement for a subsequent term in accordance with subsection
3.2 above, this Agreement will expire, Executive’s employment with the Company
will terminate and Executive will only be entitled to Executive’s Base Salary
then in effect paid through the last day of the then current term. All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Package described in subsection 7.2 above, but
shall be subject to the surviving provisions of this Agreement as set forth in
section 14.8 below.
7.7 Resignation of Board or Other Positions. Executive agrees that should
Executive’s employment terminate for any reason, Executive will immediately
resign all other positions (including board membership) Executive may hold on
behalf of the Company.
7.8 Application of Section 409A.
(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement on account of Executive’s termination
of employment with the Company which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, if Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this subsection, become payable prior to
the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.
(b) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes incurred by Executive on compensation
paid or provided to Executive pursuant to this Agreement.
8. No Violation of Rights of Third Parties. Executive represents and warrants to
the Company that Executive is not currently a party, and will not become a
party, to any other agreement that is in conflict with, or will prevent
Executive from complying with, with this Agreement. Executive further represents
and warrants to the Company that Executive’s performance of all of the terms of
this Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence any proprietary information, knowledge, or data
acquired by Executive in confidence or trust prior to Executive’s employment
with the Company. Executive acknowledges and agrees that the representations and
warranties in this Section 8 are a material part of this Agreement.
9. Other Covenants. Executive hereby makes the following covenants, each of
which Executive acknowledges and agrees are a material part of this Agreement:
9.1 During the Term of Executive’s employment with the Company, Executive will
not (a) breach any agreement to keep in confidence any confidential or
proprietary information, knowledge or data acquired by Executive prior to
Executive’s employment with Company, or (b) disclose to the Company, or use or
induce the Company to use, any confidential or proprietary information or
material belonging to any previous employer or any other third party. Executive
acknowledges that the Company has specifically instructed Executive not to
breach any such agreement or make any such disclosures to the Company.

 

4



--------------------------------------------------------------------------------



 



9.2 During the Term of Executive’s employment with the Company, Executive will
not engage in any work or activity, paid or unpaid, that creates an actual
conflict of interest with the Company. Such work shall include, but is not
limited to, directly or indirectly competing with the Company in any way, or
acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which the Company is now engaged or
in which the Company becomes engaged during the term of Executive’s employment
with the Company, as may be determined by the Company in its sole discretion. If
the Company believes such a conflict exists during the term of this Agreement,
the Company may ask Executive to choose to discontinue the other work or
activity or resign employment with the Company.
9.3 During the Term of Executive’s employment with the Company and after the
termination thereof, neither Executive nor the Company will disparage each
other, or the Company’s products, services, agents or employees.
9.4 During the Term of Executive’s employment with the Company and after the
termination thereof, at the Company’s expense and upon its reasonable request,
Executive will cooperate and assist the Company in its defense or prosecution of
any disputes, differences, grievances, claims, charges, or complaints between
the Company and any third party, which assistance will include testifying on the
Company’s behalf in connection with any such matter or performing any other task
reasonably requested by the Company in connection therewith.
10. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by the Company’s Employee Nondisclosure and Assignment Agreement, which is
provided with this Agreement and incorporated herein by reference.
11. Non-Competition; Nonsolicitation of Company’s Employees. Executive
acknowledges that in the course of his employment with the Company he will serve
as a member of the Company’s senior management and will become familiar with the
Company’s trade secrets and with other confidential and proprietary information
and that his services will be of special, unique and extraordinary value to the
Company. Executive further acknowledges that the Company’s business, a
substantial portion of which is conducted online, is national in scope and that
the Company, in the course of such business, recruits students and faculty
throughout the United States, works with vendors throughout the United States,
and competes with other companies located throughout the United States.
Therefore, in consideration of the foregoing, Executive agrees that, during the
Term, and during the twelve-month (12) month period following the Term, he shall
not directly or indirectly anywhere within the United States of America (a) own
(except ownership of less than 1% of any class of securities which are listed
for trading on any securities exchange or which are traded in the
over-the-counter market), manage, control, participate in, consult with, render
services for, be employed by, or in any manner engage in the operation of (i) a
for-profit, post-secondary education institution, or (ii) any other business of
the Company in which Executive had significant involvement prior to Executive’s
separation; (b) solicit funds on behalf of, or for the benefit of, any
for-profit, postsecondary education institution (other than the Company) or any
other entity that competes with the Company; (c) solicit individuals who are
current or prospective students of the Company to be students for any other
for-profit, post-secondary education institution; (d) induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company and any employee
thereof, or (e) induce or attempt to induce any student, customer, supplier,
licensee or other business relation of the Company to cease doing business with,
or modify its business relationship with, the Company, or in any way interfere
with or hinder the relationship between any such student, customer, supplier,
licensee or business relation and the Company.
12. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 9-1 1 hereof (collectively “Covenants”) would
cause irreparable injury to the Company and agrees that in the event of any such
breach, the Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security in addition to any other relief to which the
Company may be entitled and other remedies Company may exercise under this
Agreement or otherwise.
13. Insurance; Indemnification.
13.1 During the Term of Executive’s employment hereunder, Executive will be
covered by the Company’s director and officer insurance policy to the same
extent as all other senior executive officers of the Company.

 

5



--------------------------------------------------------------------------------



 



13.2 Following the execution of this Agreement, the Company will execute and
deliver a director and officer indemnification agreement with Executive in a
form approved by the Board of Directors for the senior executive officers of the
Company.
14. General Provisions.
14.1 Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.
14.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
14.3 Attorneys’ Fees. In the event of a dispute involving the interpretation or
enforcement of this Agreement, a court shall award attorneys’ fees and costs to
the prevailing party.
14.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
14.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.
14.6 Governing Law; Forum. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona . Each
party consents to the jurisdiction and venue of the state or federal courts in
Phoenix, Arizona, if applicable, in any action, suit, or proceeding arising out
of or relating to this Agreement, and agrees that the state or federal courts in
Phoenix, Arizona shall have exclusive jurisdiction over any dispute arising
between the parties related to this Agreement or Executive’s employment with the
Company.
14.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth under the signatures below, or
such other address as either party may specify in writing.
14.8 Survival. Sections 9 (“Other Covenants”), 10 (“Confidentiality and
Proprietary Rights”), 11 (“Non-Competition; Nonsolicitation”), 12 (“Injunctive
Relief”), 13 (“Insurance; Indemnification”), 14 (“General Provisions”) and 15
(“Entire Agreement”) of this Agreement shall survive termination of Executive’s
employment with the Company.
15. Entire Agreement. This Agreement, including the Employee Nondisclosure and
Assignment Agreement incorporated herein by reference, constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. This agreement may be amended or modified
only with the written consent of Executive and the Board. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

 

6



--------------------------------------------------------------------------------



 



THE PARTIES TO THlS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THlS AGREEMENT ON THE DATES SHOWN BELOW.

            DR. KATHY PLAYER
    Dated: September 1, 2008  By:   /s/ Dr. Kathy Player    

             
 
  Address:   3300 W. Camelback Road    
 
     
Phoenix, Arizona 85017
   

            GRAND CANYON EDUCATION, INC.
    Dated: September 1, 2008  By:   /s/ Brian E. Mueller         Name:   Brian
E. Mueller        Title:   Chief Executive Officer   

         
 
Address:   3300 West Camelback Road
Phoenix, Arizona 85017

 

7